J. Fred Jones, Justice, dissenting. I do not agree with the majority opinion in this case. The facts are simple. Mr. Munyon purchased an insurance policy from American Alliance Insurance Company. He became disabled and drew some benefits under the policy. American Alliance became insolvent and its obligations were assumed by Organized Security Life Insurance Company, hereinafter called the company. The company refused to pay benefits under the policy and Mr. Munyon filed suit. The company admitted the issuance of the policy but denied Munyon’s disability as well as its own liability. Mr. Munyon filed a motion for summary judgment supported by affidavit and his policy was made an exhibit. The attorney for the company filed a counter affidavit stating that there was a rider attached to the original policy when it was issued and a copy of the rider was attached to the counter affidavit. The effect of the rider was to exclude from coverage under the policy disability caused by diabetes. Mr. Munyon was suffering from diabetes. The question before this court is not whether Mr. Munyon was entitled to recover under his insurance contract The question before us is whether his motion for a summary judgment should have been granted. The question here is not whether Mr. Munyon should have won his lawsuit, the question is whether it should have been tried on its merits. The summary judgment is such an attractive device for dispensing with litigation it is easy to lose sight of its real and intended purpose and it is easy to erroneously consider affidavits in determining the issues rather than in determining whether there are any issues to he tried. I am of the opinion that the trial court fell into such error in the case at bar and that the error has now been compounded by the majority opinion of this court. Mr. Munyon attached a copy of the policy as an exhibit to his original complaint and affidavit in support of his motion for summary judgment, hut no rider was attached and none was mentioned. John H. Haley is the attorney of record for the appellant insurance company in this case and the pertinent part of his counter affidavit is as follows: “John H. Haley, being first duly sworn states as follows: 3. The policy attached to the affidavit of the plaintiff does not include the waiver rider which was attached to the original policy. A copy of said waiver rider is attached to the affidavit as an exhibit.” Mr. Munyon made a counter affidavit stating that the rider was not attached to the policy when he received it. If the rider was attached to the policy when issued, and was a part of the insurance contract, there is no question that there was a justiciable issue as to liability under the contract. If the rider was not a part of the original contract, then the appellant and Mr. Haley were subject to the penalties prescribed in Ark. Stat. Ann. § 29-211 (g) (Repl. 1962) which is as follows: “Affidavits Made in Bad Faith. Should it appear to the satisfaction of the court at any time that any of the affidavits presented pursuant to this rule are presented in bad faith or solely for the purpose of delay, the court shall forthwith order the party employing them to pay to the other party the amount of the reasonable expenses which the filing of the affidavits caused him to incur, including reasonable attorney’s fees, and any offending party, or attorney may be adjudged guilty of contempt.” The majority seem to recognize the validity of appellant’s argument that there was a genuine issue of fact to be tried if it were not for the weakness the majority detects in the form of Haley’s affidavit. The majority points out that Haley did not state in his affidavit just when he became attorney for appellant, and that he did not state that he had personal knowledge that the rider was attached to the policy or how he acquired such knowledge if he actually had it. The majority then cites Mercantile National Bank v. Franklin Life Ins. Co., 248 F. 2d 57 (5th Cir. 1957) for the proposition that affidavits by an attorney are not to be considered under summary judgment procedures when the affidavits do not show that the attorney had personal knowledge of the facts set out and that he was competent to testify to them. I fail to read such conclusion from the Franklin case, and I can do no better than quote the court’s own language as follows: ‘ ‘ There were no affidavits on. file, except that the attorneys for rival claimants appended their own affidavits to some of the pleadings.” The majority states that it must be affirmatively shown, or appear from statements contained in any affidavit supporting or opposing a summary judgment, that it is based upon personal knowledge of the affiant, that the facts stated therein would be admissible in evidence and that the affiant is a witness competent to state these facts in evidence. The majority cite Zampos v. United States Smelting, Refining & Mining Co., 206 F. 2d 171 (10th Cir. 1953) in support of this statement. In Zampos the litigation was over damage to a mine caused by flooding. The affidavit of the attorney in that case merely detailed statements made to Mm by others who had seen the flood, and the court held that his affidavit was nothing more than hearsay. I am not critical of the general rules of law stated by the majority as related to the facts in the cases cited in support of the rules, but in my opinion they simply do not apply to the facts in the case at bar. In the first place affidavits are not reqmred at all in support of a motion for a summary judgment. Ark. Stat. Ann. § 29-211 (a), (b) and (c) (Repl. 1962 and Supp. 1967) are as follows: “(a) A party seeking to recover upon a claim, counterclaim, or crossclaim or to obtain a declaratory judgment may, at any time after the expiration of 20 days from the commencement of the action or after service of a motion for summary judgment by the adverse party, move with or without supporting affidavits, for a summary judgment in his favor upon all or any part thereof. (b) A party against whom a claim, counterclaim, or crossclaim is asserted or a declaratory judgment is sought may, at any time, move with or without supporting affidavits for a summary judgment in his favor as to all or any part thereof. (c) The motion shall be served at least 10 days before the time fixed for the hearing. The adverse party prior to the day of hearing may serve opposing affidavits. The judgment sought shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. A summary judgment, interlocutory in character, may be rendered on the issue of liability alone although there is a genuine issue as to the amount of damages.” (Emphasis supplied.) When the parties elect to file affidavits in support or in opposition to a motion for summary judgment, it was never intended by the rule that the courts should simply examine the affidavits for technical flaws and render judgment on the affidavit most perfect in form. The purpose of the affidavit is to assist the trial court in separating the truth from fiction and separating the facts as they are alleged from the facts as they are. On a motion for summary judgment the trial court should only be concerned with what material facts exist without substantial controversy and what material facts are actually in good faith controverted. Where an attorney files a counter affidavit on behalf of his client, the trial court should accept the affidavit at its face value and should not concern itself with how long the attorney had represented his client. It is my opinion that on a motion for summary judgment the court should examine all the pleadings and evidence, as well as affidavits, for substance rather than form. The trial court should first accept the affidavit and then examine the affiant, at the hearing on the motion, if he deems such procedure necessary in reaching the primary object of determining whether any material facts are in controversy. As a matter of fact such procedure is definitely indicated in Ark. Stat. Ann. § 29-211 (d) (Repl. 1962) which provides as follows: “(d) If on motion under this rule judgment is not rendered upon the whole case or for all the relief asked and a trial is necessary, the court at the hearing of the motion, by examining the pleadings and the evidence before it and by interrogating counsel, shall if practicable ascertain what material facts exist without substantial controversy and what material facts are actually and in good faith controverted. It shall thereupon make an order specifying the facts that appear without substantial controversy, including the extent to which the amount of damages or other relief is not in controversy, and directing such further proceedings in the action as are just. Upon the trial of the action the facts so specified shall be deemed established, and the trial shall be conducted accordingly.” Now as to the form of affidavits which constitutes the nucleus of the majority opinion. As already pointed out, affidavits are not required at all in support of, or in opposition to, motions for summary judgment. But when they are employed, Ark. Stat. Ann. § 29-211 (e) (Supp. 1967) provides as follows: "Supporting and opposing affidavits shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein. Sworn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or served therewith. The court may permit affidavits to be supplemented or opposed by depositions, answers to interrogatories, or by further affidavits. When a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.” Subsection (e) is directed to the valid substance of a bona fide affidavit and not to rigidity of their precision in form. This is evident from subsequent subsection (f) of § 29-211 which is as follows: "Should it appear from the affidavits of a party oppising the motion that he cannot for reasons stated present by affidavits facts essential to justify his opposition, the court may refuse the application for judgment or may order a continuance to permit affidavits to be obtained or depositions to be taken or discovery to be had or may make such order as is just.” (Emphasis supplied.) Now as to the counter affidavit in the case at bar: After being duly sworn, Mr. Haley stated: “The policy attached to the affidavit of the plaintiff does not include the waiver rider which was attached to the original policy. A copy of said waiver rider is attached to the affidavit as an exhibit.” Does the statute require that the affidavit be made on personal knowledge or does it require, as the majority seems to hold, that the affiant must state in his affidavit that he has personal knowledge of the truth of the matters he swears to be true? The facts stated by Mr. Haley in his affidavit were not stated “according to his best knowledge and belief,” they were stated and sworn to as absolute facts and they refer to information, contained in instruments exclusively in the hands and possession of the opposing adversary. In Austin Theater, Inc. v. Warner Bros. Pictures, Inc., 139 F. Supp. 727, the complaint alleged a national conspiracy in violation of the federal anti-trust law, which was injuring the plaintiff’s motion picture distribution business. The defendant moved for summary judgment and by supporting affidavit alleged that there was no direct competition between its theaters and those of the plaintiff. In denying the motion for summary judgment, the court said: “Movants also emphasize the fact that plaintiff’s attorney’s affidavits are not made upon personal knowledge. This otherwise important feature is not controlling in the present case because it appears that plaintiff’s case, in the final analysis, will depend upon evidence obtained from or through the movants and other defendants, who would have peculiar, if not exclusive, knowledge of the alleged conspiracy and its workings.” In Alvado v. General Motors Corp., 229 F. 2d 408, 411, the court said: “That argument disregards this important factor: The affidavit relates facts peculiarly within the knowledge of defendants’ officials; indeed it recites that Seaton is familiar with and has personal knowledge of the facts. In such circumstances (especially where as here, such a matter as good faith, or the like is crucial), the granting of a summary judgment is error. For the opponent of the motion is thereby deprived of the opportunity to cross-examine the movant’s officials, and is prevented from having a trial court assisted in its evaluation of their credibility by observing their demeanor while they testify. See Colby v. Klune, 178 F. 2d 872; Bozant v. Bank of New York, 156 F. 2d 787, 790; Subin v. Goldsmith, 224 F. 2d 753, 767; Alabama Great Southern R. Co. v. Louisville and Nashville R. Co., 224 F. 2d 1, 5.” In Robinson v. Waterman Steamship Co., 8 F. R. D. 155, the plaintiff asserted a claim for damages under the death act for the death of the decedent which was allegedly caused by the negligence of the defendants. Jurisdiction was based on diversity of citizenship, and the defendant made a motion for summary judgment. The court denied the motion for summary judgment and said : “The plaintiff’s objection to the entry of summary judgment is based solely upon the affidavit of counsel. The affidavit does not meet the requirements of the rule because it is obvious that the affiant is not a competent witness. This failure of the plaintiff to adequately meet or controvert the testimony of the defendants’ affidavit is not fatal, however, to the plaintiff’s objection.” (Emphasis supplied.) In Pfeiffer v. Frank, 19 F. R. D. 15, the defendant made a motion for summary judgment which was denied. The court said: “The fact that the opposing affidavits are not based entirely upon personal knowledge is not justification for granting summary judgment, in view of the circumstances disclosed. See opinion of Frank, Circuit Judge, in Alvado v. General Motors Corp., 2 Cir. 229 F. 2d 408.” In the case at bar the counter affidavit of defendant’s attorney states that a rider was attached to the insurance policy. The insurance policy, including the rider, if there was one, is obviously in the possession of the movant and so it would be necessary for the defendant to obtain evidence from the movant in order to prove that a waiver or a rider was a part of the insurance contract, and he should have an opportunity to do so by cross-examination. Certainly the alleged rider would be admissible in evidence and affiant’s failure to affirmatively state in his affidavit that ho is competent to testify should not be fatal to appellant’s objections to the summary judgment in this case. In the case of Bull v. Manning, 245 Ark. 545, 433 S. W. 2d 145, the court said: “A motion for summary judgment is similar to a motion for directed verdict, in that the testimony must be viewed in the light most favorable to the party resisting the motion, and if there is any doubt whether a factual question exists, motion for summary judgment should be denied. Van Dalsen v. Inman, 238 Ark. 237, 379 S. W. 2d 261; Keely v. Lumberman’s Mutual Ins. Co., 239 Ark. 766, 394 S. W. 2d 629.” In the case of Deltic Farm & Timber Co. v. Manning, 239 Ark. 264, 389 S. W. 2d 435, the court said: “A motion for summary judgment is an extreme remedy and the burden of demonstrating the nonexistence of a genuine fact issue is upon the party moving for the summary judgment. Wirges v. Hawkins, 238 Ark. 100, 378 S. W. 2d 646.” In the Deltic case, supra, the court went on to say: “Further, where the evidence, although in no material dispute as to actuality, reveals aspects from which inconsistent hypothesis might reasonably be drawn and reasonable, men might differ, then a motion for a summary judgment is not proper. Winter Park Telephone Co. v. Southern Bell Telephone & Telegraph Co., 181 F. 2d 341 (5th Cir. 1950).” In Wittlin v. Giacalone, 154 F. 2d 20, the court said: “. . . [I] t is well established that one who moves for summary judgment has the burden of demonstrating clearly the absence of any genuine issue of fact, and that any doubt as to the existence of such an issue is resolved against the movant. The courts are quite critical of the papers presented by the moving party, but not of the opposing papers. Indeed, Professor Moore says in his work on Federal Practice Under the New Federal Rules: ‘Even if the pleading of the party opposing the motion is defective and does not state a sufficient claim or defense, the motion will be denied, if the opposing papers show a genuine issue of fact.’ See Curry v. Mackenzie, 239 N. Y. 267, 146 N. W. 375.” In United States v. General Ry. Signal Co., 110 F. Supp. 422, the court said “* * * To the McHugh affidavit are attached photostatic copies of papers obtained from the files of the defendants and they are offered as evidence of the existence of a genuine issue of material fact. During the oral argument movant’s counsel suggested that the exhibits so offered were hearsay and not properly before the court. The court for the purpose of the motion accepts the source and validity of the exhibits as stated in plaintiff’s affidavit. There is no denial or attack by. any affidavit filed by movant as to the correctness of those exhibits or as to the propriety of their possession by plaintiff. * * * Upon a trial, of course, the proof of their source would be made and the surrounding circumstances would be related by witnesses having actual knowledge of the facts. This is not a trial.” It is true that in the affidavit in support of appellee’s amended motion for summary judgment the appellee denies the “waiver rider” was ever attached to the policy, and that if the “waiver rider” does exist, it is the unilateral act of appellant. The purpose of Rule 56 (e) of F. R. C. P., § 29-211, supra, is to require both the moving and opposing parties to a motion for summary judgment to pierce the pleadings and to assess the proof in order to see whether there is a genuine need for trial. See Robin Construction Co. v. U. S., 345 F. 2d 610 (p. 614-615). In the instant case the appellant has not relied on the pleading, but has offered proof to show that there is a genuine fact issue. A lawsuit should not be tried by affidavit when there has been evidence introduced which raises a doubt as to whether or not a genuine fact issue exists. It appears to me that the majority have directed their attention so elosely to the wording of the opposing affidavit, that they have lost sight of the issue involved. That is, “whether the pleadings, depositions and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.’ As I view this case it boils down to one simple issue. Mr. Munyon says that he is entitled to recover on the policy he exhibits. The company says that the policy exhibited by Mr. Munyon is not the entire contract. It says that there was a rider attached to the policy when it was issued to Mr. Munyon and that under the entire contract, including the rider, Mr. Munyon is not entitled to recover on the contract. Mr. Munyon says the rider was not included and the company says it was. I would reverse the judgment of the trial court and remand this case for proper trial.